245 S.W.3d 266 (2008)
STATE of Missouri, Respondent,
v.
Keith L. GORDON, Appellant.
No. ED 89383.
Missouri Court of Appeals, Eastern District, Division Three.
February 13, 2008.
Ellen H. Flottman, Columbia, MO, for appellant.
*267 Jeremiah W. (Jay) Nixon, Attorney General, Jaime Wilson Corman, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Keith L. Gordon appeals the judgment entered upon a jury verdict convicting him of attempt to manufacture a controlled substance and possession of drug paraphernalia with the intent to test a controlled substance. We find that the trial court did not err in overruling Gordon's motion to suppress and in overruling Gordon's objection to the admission of his statements to police at trial.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).